DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:
Claim 6 is objected to for the language in parentheses.  See interpretation and suggested corrections, below.  Claim 12 is objected to for the language set apart by dashes.  These should be replaced by commas, as shown in the interpretation and suggested revisions, below.
Appropriate correction is required.

Examiner has interpreted and suggests amending the claims as follows, with additions underlined, deletions double-bracketed or struck through, and all changes in boldface: 

6. The method of claim 1, wherein the first mathematical-statistical analysis includes computing an autocorrelation of the mass spectrum within the respective interval, wherein the autocorrelation is the mass spectrum's correlation with a shifted version of itself.

12. The method of claim 1, wherein, [-] prior to the first mathematical-statistical analysis, [-] the mass spectrum within each interval is resampled to equidistant values on the mass scale or mass-related scale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the inter-specific degrees of reliability”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.

1. A method for processing a mass spectrum, comprising:
- providing the mass spectrum which contains a plurality of data pairs (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), each data pair being representative of a mass value or mass-related value on a mass scale or mass-related scale and an abundance value or abundance-related value associated with the respective mass value or mass-related value (abstract; mathematical concepts; mathematical relationships), 
- selecting a plurality of intervals on the mass scale or mass-related scale, each interval containing a multitude of the said data pairs (abstract; mental processes; observation, evaluation, judgment, or opinion), 
- for each interval, applying a first mathematical-statistical analysis to the said data pairs contained in the respective interval in order to derive an interval-specific peak width (abstract; mathematical concepts; mathematical calculations), and 
- using the said interval-specific peak widths to determine an estimated peak width for each mass value or mass-related value on the mass scale or mass-related scale (abstract; mathematical concepts; mathematical calculations).

2. The method of claim 1, wherein the derivation of the interval-specific peak widths includes computing for each interval an interval-specific degree of reliability (abstract; mathematical concepts; mathematical calculations), and wherein the determination of the estimated peak widths uses the interval-specific peak widths weighted as a function of the respective degrees of reliability (abstract; mathematical concepts; mathematical relationships).
3. The method of claim 1, wherein the estimated peak widths are determined by at least one of interpolating between the interval-specific peak widths, extrapolating from the interval-specific peak widths, fitting a curve to the interval-specific peak widths, and performing a regression analysis to derive a mathematical relation mapping a mass value or mass-related value to an estimated peak width (abstract; mathematical concepts; mathematical calculations).
4. The method of claim 3, wherein the estimated peak widths are determined by linear or spline interpolation (abstract; mathematical concepts; mathematical calculations).
5. The method of claim 3, wherein the estimated peak widths are determined by fitting of a constant, linear, or higher degree polynomial (abstract; mathematical concepts; mathematical calculations).
6. The method of claim 1, wherein the first mathematical-statistical analysis includes computing an autocorrelation of the mass spectrum , wherein the autocorrelation is the mass spectrum's correlation with a shifted version of itself (abstract; mathematical concepts; mathematical calculations).
7. The method of claim 6, wherein the interval-specific peak width is determined as a full width at half maximum (FWHM) by computing the maximum (Rmax) and minimum (Rmin) of the autocorrelation and finding the position where the autocorrelation crosses a level given by their arithmetic mean, (Rmax+Rmin)/2 (abstract; mathematical concepts; mathematical calculations).
8. The method of claim 6, wherein the computation of the interval-specific degrees of reliability includes computing for each interval a signal power of the mass spectrum and a total variation of the autocorrelation (abstract; mathematical concepts; mathematical calculations).
9. The method of claim 1, wherein the values on the mass scale or mass-related scale are expressed in atomic mass units or Daltons (abstract; merely further details of abstract ideas).
10. The method of claim 9, wherein the length of each interval is between 50 and 1000 atomic mass units or Daltons (abstract; merely further details of abstract ideas).
11. The method of claim 6, wherein the autocorrelation is computed for a lag ranging between 0 and 1 atomic mass units or Daltons on the mass scale or mass-related scale (abstract; merely further details of abstract ideas).
12. The method of claim 1, wherein, [-] prior to the first mathematical-statistical analysis, [-] the mass spectrum within each interval is resampled to equidistant values on the mass scale or mass-related scale (abstract; mathematical concepts; mathematical calculations).
13. The method of claim 12, wherein a constant spacing between the equidistant mass values or mass-related values is chosen for each interval such that the resampled mass spectrum within the respective interval consists of the same number of data pairs as the original mass spectrum (abstract; mathematical concepts; mathematical relationships).
14. The method of claim 12, wherein a constant spacing between the equidistant mass values or mass-related values is larger than or equal to one thousandth of an atomic mass unit or one milli-Dalton (abstract; merely further details of abstract limitations).
15. The method of claim 1, wherein the mass spectrum complemented with estimated peak widths is subjected to a second mathematical-statistical analysis (abstract; mathematical concepts; mathematical calculations).
16. The method of claim 15, wherein the second mathematical-statistical analysis is a peak picking algorithm used to differentiate between signal peaks of different analytical interest in the mass spectrum (abstract; mathematical concepts; mathematical calculations).
17. The method of claim 1, wherein providing the mass spectrum comprises aggregating a plurality of individual mass spectra acquired by the same mass spectrometer over a limited period of time (abstract; mathematical concepts; mathematical calculations).
18. The method of claim 17, wherein the plurality of individual mass spectra is acquired from a sample comprising one of tissue, a tissue section, and an extraction from tissue (does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because generally linking the use of the judicial exception to a particular technological environment or field of use).
19. The method of claim 17, wherein the aggregating includes averaging (abstract; mathematical concepts; mathematical calculations).
20. A mass spectrometer having an operating system which is adapted and configured to execute a method according to claim 1 (does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because generally linking the use of the judicial exception to a particular technological environment or field of use).
Regarding claim 21, see the foregoing rejection of claim 1, for all limitations except the following:
- using the said interval-specific peak widths to determine an estimated peak width for a plurality of selected mass values or mass-related values on the mass scale or mass-related scale (abstract; mathematical concepts; mathematical calculations).










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Remes et al. (20210033575).
Regarding claim 1, Remes et al. disclose a method for processing a mass spectrum, comprising:
- providing the mass spectrum which contains a plurality of data pairs (data points of intensity as a function of retention time or mass-charge ratio; see paragraphs 30-32 and 46), each data pair being representative of a mass value or mass-related value (characteristic time or retention time, which are related to mass-charge ration, which in turn is related to mass; see paragraph 30) on a mass scale or mass-related scale and an abundance value or abundance-related value (intensity; see paragraph 46) associated with the respective mass value or mass-related value, 
- selecting a plurality of intervals (intervals defined by start and stop times corresponding to “sample chunks”; see paragraph 45) on the mass scale or mass-related scale, each interval containing a multitude of the said data pairs, 
- for each interval, applying a first mathematical-statistical analysis (autocorrelation; see paragraphs 36 and 45) to the said data pairs contained in the respective interval in order to derive an interval-specific peak width (FWHM; see paragraph 45), and 
- using the said interval-specific peak widths to determine an estimated peak width for each mass value or mass-related value on the mass scale or mass-related scale (the interval specific peak widths are used to correct data for peaks within the interval (see paragraphs 48-49), which can be used for mass resolution analysis (see paragraph 5), which meets estimating peak width for each mass-related value).

Regarding claim 6, Remes et al. disclose the method of claim 1, wherein the first mathematical-statistical analysis includes computing an autocorrelation of the mass spectrum , wherein the autocorrelation is the mass spectrum's correlation with a shifted version of itself (see paragraph 45).
Regarding claim 7, Remes et al. disclose the method of claim 6, wherein the interval-specific peak width is determined as a full width at half maximum (FWHM) by computing the maximum (Rmax) and minimum (Rmin) of the autocorrelation and finding the position where the autocorrelation crosses a level given by their arithmetic mean, (Rmax+Rmin)/2 (see paragraph 45).
Regarding claim 9, Remes et al. disclose the method of claim 1, wherein the values on the mass scale or mass-related scale are expressed in atomic mass units or Daltons (see paragraph 38).
Regarding claim 10, Remes et al. disclose the method of claim 9, wherein the length of each interval is between 50 and 1000 atomic mass units or Daltons (see paragraph 38).
Regarding claim 11, Remes et al. disclose the method of claim 6, wherein the autocorrelation is computed for a lag ranging between 0 and 1 atomic mass units or Daltons on the mass scale or mass-related scale (see paragraph 38).
Regarding claim 12, Remes et al. disclose the method of claim 1, wherein, [-] prior to the first mathematical-statistical analysis, [-] the mass spectrum within each interval is resampled to equidistant values on the mass scale or mass-related scale (see paragraph 32).
Regarding claim 13, Remes et al. disclose the method of claim 12, wherein a constant spacing between the equidistant mass values or mass-related values is chosen for each interval such that the resampled mass spectrum within the respective interval consists of the same number of data pairs as the original mass spectrum (see paragraph 32).
Regarding claim 14, Remes et al. disclose the method of claim 12, wherein a constant spacing between the equidistant mass values or mass-related values is larger than or equal to one thousandth of an atomic mass unit or one milli-Dalton (see paragraph 38).
Regarding claim 15, Remes et al. disclose the method of claim 1, wherein the mass spectrum complemented with estimated peak widths is subjected to a second mathematical-statistical analysis (see paragraphs 48-49).
Regarding claim 17, Remes et al. disclose the method of claim 1, wherein providing the mass spectrum comprises aggregating a plurality of individual mass spectra acquired by the same mass spectrometer over a limited period of time (see paragraph 30).
Regarding claim 18, Remes et al. disclose the method of claim 17, wherein the plurality of individual mass spectra is acquired from a sample comprising one of tissue (see paragraph 40), a tissue section, and an extraction from tissue.
Regarding claim 19, Remes et al. disclose the method of claim 17, wherein the aggregating includes averaging (see paragraph 39).
Regarding claim 20, Remes et al. disclose a mass spectrometer having an operating system (see paragraph 31) which is adapted and configured to execute a method according to claim 1.


Regarding claim 21, see the foregoing rejection of claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 3-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remes et al. (20210033575).
See the foregoing rejection of claims 1 and 15 for limitations recited therein.
Regarding claim 3, Remes et al. do not disclose the highlighted limitations: 
wherein the estimated peak widths are determined by at least one of interpolating between the interval-specific peak widths, extrapolating from the interval-specific peak widths, fitting a curve to the interval-specific peak widths, and performing a regression analysis to derive a mathematical relation mapping a mass value or mass-related value to an estimated peak width.
Examiner takes official notice that it is well-known and common knowledge to use interpolation (including linear or spline interpolation), extrapolation, curve-fitting (including possibly constant, linear, or higher-degree polynomial fitting), or regression analysis in the estimation of peak width.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Remes et al. such that the estimated peak widths are determined by at least one of interpolating between the interval-specific peak widths (including possibly linear or spline interpolation), extrapolating from the interval-specific peak widths, fitting a curve to the interval-specific peak widths (including possibly constant, linear, or higher-degree polynomial fitting), and performing a regression analysis to derive a mathematical relation mapping a mass value or mass-related value to an estimated peak width, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 4, see the modification in the foregoing rejection of claim 3.
Regarding claim 5, see the modification in the foregoing rejection of claim 3.

Regarding claim 16, Remes et al. do not disclose the highlighted limitations: 
wherein the second mathematical-statistical analysis is a peak picking algorithm used to differentiate between signal peaks of different analytical interest in the mass spectrum.
Examiner takes official notice that it is well-known and common knowledge to perform a peak picking algorithm used to differentiate between signal peaks of different analytical interest in the mass spectrum.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Remes et al. such that the second mathematical-statistical analysis were a peak picking algorithm used to differentiate between signal peaks of different analytical interest in the mass spectrum, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852            

/ROY Y YI/               Primary Examiner, Art Unit 2852